Citation Nr: 0424595	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for a right ear 
hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran requested a hearing 
before a traveling Member of the Board, but as he failed to 
appear without good cause the Board will proceed to consider 
the appeal as if the hearing request had been withdrawn.  See 
38 C.F.R. § 20.704(e) (2003).

The Board notes that in his substantive appeal (VA Form 9), 
the veteran included argument relevant to a speech problem 
associated with his hearing.  To the extent that he is 
raising a claim of entitlement to service connection for a 
speech disability, the matter is referred to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  The veteran is service-connected only for a right ear 
hearing loss disability, demonstrates no more than level IX 
hearing in the right ear and is not deaf in either ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
right ear hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.85, 4.86, 
Diagnostic Code 6100, and Tables VI, VII (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  

In this case, the veteran filed his claim for service 
connection in December 2001, after the enactment of the VCAA.  
The RO's initial unfavorable decision was made in October 
2002, only after the veteran had been provided notice of the 
VCAA provisions in December 2001, in accordance with 
Pelegrini II, supra. 

In the December 2001 letter referenced above, the RO 
acknowledged the receipt of the veteran's claim of 
entitlement to service connection for right ear hearing loss, 
advised the veteran of his role in the claims process and 
asked him to submit certain information.  The letter 
specifically explained that VA would make reasonable efforts 
to help him get evidence such as medical records from Federal 
agencies, but that the veteran was responsible for providing 
sufficient information to VA to identify the custodian of any 
records, and, for private records, to provide the appropriate 
release.  The RO enclosed two copies of VA Form 21-4138 for 
the veteran to authorize the release of records relevant to 
his claim.  The RO also advised the veteran that a VA 
examination might be scheduled to obtain evidence relevant to 
his current disability status but that the veteran could 
submit other evidence such as lay statements relevant to his 
claim.  Additionally, the RO advised the veteran that he was 
ultimately responsible for providing information and evidence 
to VA and that he should advise VA as to any additional 
information or evidence he wanted considered in connection 
with his claim.  

The Board acknowledges that the December 2001 VCAA letter was 
sent in connection with the veteran's service connection 
claim and that the instant appeal arose after the grant of 
service connection, based on the veteran's notice of 
disagreement with the initial rating assignment.  VA's 
General Counsel has considered the question of whether VA 
must notify a claimant via a new VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  VA's General 
Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the "agency of 
original jurisdiction" must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raise a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003 (December 22, 2003), published at 69 Fed. 
Reg. 25,180 (2004).

In this case, additional notice in the form of a formal VCAA 
letter is not needed as VA has already fully informed the 
veteran as to what evidence VA will obtain, what evidence the 
veteran himself should submit, and, that the veteran should, 
in any case, ensure that VA has any evidence the veteran 
wishes considered in connection with his appeal.  Moreover, 
in a statement of the case issued in December 2002, the RO 
included a recitation of governing laws and regulations, to 
include the diagnostic criteria pertinent to the evaluation 
of hearing loss, as well as the provisions of 38 C.F.R. 
§ 3.159, with reference to the United States Code provisions 
of the VCAA.  In the October 2002 rating decision, the 
December 2002 statement of the case, and the February 2003 
supplemental statement of the case the RO also notified the 
veteran of the evidence that had been considered in his 
appeal and the reasons and bases for the denial of his claim.  
Finally, throughout his appeal the veteran has been provided 
with contact information in the event he had any additional 
evidence or information, or any questions, for VA.  Based on 
the above, the Board finds that the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
private records identified by the veteran as pertinent to the 
appeal.  Additionally, VA has conducted necessary medical 
inquiry in an effort to substantiate the claim.  The veteran 
was afforded a VA audiological examination in August 2002 to 
ascertain the hearing acuity in both ears.  Neither the 
veteran nor his representative has identified any reason for 
the Board to question the accuracy of the examination results 
shown in the recent VA examination report.  The Board 
acknowledges that subsequent to the August 2002 VA 
examination the veteran submitted a private report of 
audiogram testing, however, as will be further discussed 
herein below such reveals findings consistent with the VA 
examination report.  The veteran has not otherwise identified 
any change in his disability that would warrant re-
examination.  Furthermore, the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Initial Evaluation of Right Ear Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder, but 
that it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  Evaluations of defective 
hearing range from noncompensable to 100 percent disabling 
based upon the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from a service-connected 
hearing loss, the Rating Schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2003).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2003).

When impaired hearing is service-connected in only one ear, 
and the veteran is not totally deaf in both ears, the 
nonservice-connected ear will be assigned a Roman Number I 
designation for hearing impairment.  38 C.F.R. § 4.85(f) 
(2003).

In order to establish entitlement to a compensable rating for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  The Court 
has recognized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The October 2002 rating decision on appeal granted service 
connection for a right ear hearing loss disability and 
assigned a noncompensable rating, effective November 28, 
2001.  The veteran is not service-connected for left ear 
hearing loss, and, in fact, the three competent medical 
examinations of record are consistent in showing that the 
veteran's left ear hearing ability remains normal.  Thus, for 
VA compensation purposes, his left, nonservice-connected, ear 
warrants assignment of no more than a Level I, as the veteran 
does not manifest deafness in either ear.

The available competent and probative medical evidence 
referenced above consists of the results of three post-
service audiological examinations, one private in 
January 2002, one VA in August 2002 and a second private 
examination in January 2003.

The veteran's first post-service audiometric testing was in 
January 2002 at Saint Vincent Charity Hospital.  Although 
uninterpreted by the medical professional conducting the 
test, see, e.g., Kelly v. Brown, 7 Vet. App. 471 (1995), the 
charted audiometric results appear to show pure tone 
thresholds for the frequencies 1,000, 2,000, 3,000 and 4,000 
hertz, respectively, of 35, 80, 95 and 100 decibels in the 
right ear, for an average of 77.5 decibels.  Further, 
although it is not clear whether Maryland CNC testing was 
used, a speech recognition ability of 36 percent in the right 
ear was shown at that time.  The results translate to level 
IX hearing in the right ear.

On VA audiometric testing in August 2002, the pure tone 
thresholds for the frequencies 1,000, 2,000, 3,000 and 4,000 
hertz, respectively, were 35, 65, 70 and 100 decibels in the 
right ear, for an average of 68 decibels.  Speech 
discrimination ability was 48 percent correct in the right 
ear.  These results translate to level VIII hearing in the 
right ear.

In January 2003, the veteran presented for private 
audiological testing by Kaiser Permanente.  Again, the 
results were not interpreted by the medical examiner 
conducting the test.  A review of the charted results shows, 
however, pure tone thresholds for the frequencies 1,000, 
2,000, 3,000 and 4,000 hertz, respectively, of 35, 80, 110 
and 105 decibels in the right ear, for an average of 82.5 
decibels and a speech recognition ability of 56 percent in 
the right ear.  This interpretation comports with the results 
cited by the veteran's accredited representative.  The 
results translate to level VIII hearing in the right ear.

Applying the percentage ratings for hearing impairment found 
in Table VII with level I hearing in the left ear results in 
a noncompensable rating for the veteran's service-connected 
disability, regardless of whether the veteran's right ear 
hearing loss disability is considered to be level VIII or IX.  
38 C.F.R. § 4.85.  The audiometric test results fail to 
demonstrate that the veteran experiences more than a Level IX 
loss in the right ear or that he is totally deaf in either 
ear.  Thus, assignment of a compensable evaluation for right 
ear hearing loss is not warranted.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  The Board recognizes the 
veteran's complaints relative to having continued difficulty 
hearing; however, there is no objective evidence that the 
veteran has had interference in his workplace or that he 
experiences any unusual manifestations of hearing loss in the 
right ear beyond that contemplated under the Rating Schedule.  
Instead, the decrease in hearing acuity shown is contemplated 
by the Rating Schedule.  There is no indication in the record 
that the average industrial impairment from the veteran's 
right ear hearing loss disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
competent evidence fails to show hearing loss meeting the 
criteria for a higher rating, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.3.




ORDER

Entitlement to an initial compensable rating for a right ear 
hearing loss disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



